United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-2845
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Michelle A. Green,                      *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: October 1, 2009
                                Filed: October 8, 2009
                                 ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

      Michelle Green appeals the sentence the district court1 imposed upon revoking
her supervised release, arguing that the court did not properly consider the 18 U.S.C.
§ 3553(a) sentencing factors, and abused its discretion, in imposing the sentence.
Upon careful review we conclude that, to the contrary, the court carefully and
expressly considered multiple relevant section 3553(a) factors, including Green’s
repeated prior violations of supervised release, the high risk that she would commit
new felonious conduct, the prior sentencing leniency that she had received, and the

      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
need for the type of strict supervision that could be provided in prison. Cf. United
States v. Larison, 432 F.3d 921, 923 (8th Cir. 2006) (court is not required to list every
§ 3553(a) factor when sentencing defendant; record must show that court considered
relevant matters and stated reason for its decision). Further, the revocation sentence
is within the statutory limits of 18 U.S.C. § 3583(e)(3). Accordingly, we cannot say
that the sentence is unreasonable. See id. at 922, 924 (no error in imposing 60-month
sentence that exceeded Guidelines recommended range of 5-11 months, where
sentence was within statutory maximum, court expressed grave concern over
defendant’s numerous and repeated violations of supervised release and inability to
complete drug treatment programs, and defendant persisted in criminal conduct
despite many chances afforded by probation office); United States v. Tyson, 413 F.3d
824, 825 (8th Cir. 2005) (per curiam) (standard of review).

      Accordingly, we affirm.
                     ______________________________




                                          -2-